     Case
     Case2:20-cv-01779-JAD-BNW
          2:20-cv-01779-JAD-BNW Document
                                Document10
                                         9 Filed
                                           Filed12/02/20
                                                 12/04/20 Page
                                                          Page11of
                                                                of22




     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Michael S. Kelley, Esq.
 3   Nevada Bar No. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     mkelley@wrightlegal.net
 6   Attorneys for Rushmore Loan Management Services LLC
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9   JOSEPH FRANK BASHAM,                                    Case No.: 2:20-cv-01779-JAD-BNW
10                                                           AMENDED STIPULATION AND
                     Plaintiffs,
11                                                           ORDER TO EXTEND DEADLINE TO
             vs.                                             ANSWER
12
     RUSHMORE LOAN MANAGEMENT                                (First Request)
13
     SERVICES LLC, a Foreign Corporations; and
14   EQUIFAX INFORMATION SERVICES LLC,
     a Foreign Limited-Liability Company,
15
                     Defendant.
16
17           Plaintiffs, Joseph Frank Basham (“Plaintiff”) and Defendant, Rushmore Loan
18   Management Services LLC (“Defendant”), by and though their undersigned counsel, hereby
19   stipulate and agree that Defendant shall have up and including December 21, 2020 to answer or
20   otherwise respond to Plaintiffs’ complaint. The parties request the additional time to continue to
21   discuss settlement prior to Defendant filing an answer or otherwise responding the complaint.
22   This stipulation is filed in good faith and not intended to cause delay. This is the parties’ first
23   ///
24   ///
25   ///
26   ///
27   ///
28



                                                   Page 1 of 2
     Case
     Case2:20-cv-01779-JAD-BNW
          2:20-cv-01779-JAD-BNW Document
                                Document10
                                         9 Filed
                                           Filed12/02/20
                                                 12/04/20 Page
                                                          Page22of
                                                                of22




 1   request of an extension of time to answer the complaint by Defendant.
 2          IT IS SO STIPULATED.
 3
     WRIGHT, FINLAY & ZAK, LLP                           COGBURN LAW
 4
 5
     /s/ Michael S. Kelley                               /s/ Erik W. Fox
 6   Michael S. Kelley, Esq.                             Erik W. Fox, Esq.
 7   Nevada Bar No. 10101                                Nevada Bar No. 8804
     7785 W. Sahara Ave., Suite 200                      2580 St. Rose Parkway, Suite 330
 8   Las Vegas, Nevada 89117                             Henderson, Nevada 89074
     Attorneys for Rushmore Loan Management              Attorneys for Plaintiff Joseph Frank
 9   Services LLC                                        Basham
10
11
12
13                                                ORDER

14          IT IS SO ORDERED.IT IS SO ORDERED

15                                  DATED: 1:44 pm, December 04, 2020
                                              _______________________________________
16                                            UNITED STATES DISTRICT COURT JUDGE
17
                                             DATED: ______________________________
                                    BRENDA WEKSLER
18                                  UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
